In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-024 CV

____________________


THERESA HEARN-HAYNES, Appellant


V.


COUNTY OF MONTGOMERY, ET AL., Appellees




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 94-05-00239




MEMORANDUM OPINION (1)
	Theresa Hearn-Haynes appeals the trial court's orders releasing excess proceeds
from a tax sale to Montgomery County and Walden on Lake Conroe Community
Improvement Association, Inc. 
	The appellant did not follow the required procedure for obtaining indigent status on
appeal. See Tex. R. App. P. 20.1.  The appellant initially failed to file the clerk's record. 
On May 20, 2004, we denied her motion to proceed without payment of costs, and granted
her additional time to file the record.  She did not do so, and on July 8, 2004, we
dismissed the appeal for want of prosecution.  We subsequently granted a motion to
reinstate the appeal, filed the clerk's record, ordered the appeal be submitted without a
reporter's record, and informed the appellant that she could request leave to file the
reporter's record but that the Court would not entertain requests for extension of time to
file the brief.  The appellant did not file a brief by the October 4, 2004, due date.  On
October 5, 2004, we received by telefacsimile transmission a motion for leave for late
filing of the reporter's record, in which the appellant complains that the Court imposed
"outrageous demands on her time and resources."  We denied the motion. (2)  On October
11, 2004, we notified the parties that the appeal would be advanced without oral argument.
See Tex. R. App. P. 39.9.  The appeal was submitted without briefs because the appellant
failed to file her brief by the October 4, 2004, due date.  See Tex. R. App. P. 38.8(a)(2).
	The constable's return reported excess proceeds in the amount of $14,384.78.  The
clerk's record contains four orders to disburse a total of $10,754.16.  The judgment is
interlocutory.  See Nelson v. Lubbock Cent. Appraisal Dist., No. 07-02-0349-CV, 2003
WL 1987959, *2 (Tex. App.-Amarillo Apr. 30, 2003, no pet.)(mem. op.).  Accordingly,
this appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Submitted on November 1, 2004
Opinion Delivered November 4, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.
2.   On October 7, 2004, we received another telefacsimile transmission. This
document, which has not been filed, consists of four pages: (1) a title page stating
"Appellant brief"; (2) an index with no page numbers; (3) a statement of the case without
record references; and (4) eight issues.  It contains no argument or authority, does not bear
a certificate of service, and is not signed.